Case 1:20-cr-00193-CMH Document 47-2 Filed 05/07/21 Page 1 of 9 PageID# 386




                      EXHIBIT B-1
     Case 1:20-cr-00193-CMH Document 47-2 Filed 05/07/21 Page 2 of 9 PageID# 387


                                                             an issue critical to the intelligence community itself.
                                                                   My work has permitted me to advance further
                                                             towards what I call the true psychology of the insider spy. A
                                                             decade of consulting as a clinical psychiatrist to some
                                                             of our intelligence agencies, and treating employees
                                                             from all corners of the intelligence community pro-
                                                             vided my initial immersion in the world of intelligence.
                                                             Then I was fortunate enough to get engaged as a con-
                                                             sultant to the defense of three captured insider spies,
  True Psychology of the Insider Spy                         including the notorious Robert Hanssen. While at
                                                             first I had mixed feelings about joining their defense
               By David L. Charney, M.D.                     teams, I regarded involvement in these cases as unique
                                                             opportunities that would enable me to understand the


T
       he problem of insider spies has bedeviled intel-      inner workings of the minds of insider spies.
       ligence services from time immemorial. Over                 I received cooperation from all three spies
       the years, government intelligence agencies have      because I was working for them on the defense side,
made significant efforts to preemptively screen away         and also because of my frequent access: I could visit
prospective traitors. Nevertheless, all the world’s intel-   each for up to 2 hours weekly over an entire year.
ligence services have suffered penetrations, including             The primary basis of my findings derives from my
our own. Increasingly stringent security practices,          unprecedented close-contact experiences with these
such as more frequent follow up background investi-          three insider spies. In addition, I intensively studied
gations, have been used to lessen the threat of insider      most of the other cases of insider spying in the United
spies. Americans have particularly favored advanced          States that occurred during the twentieth century and
technology solutions. Nevertheless, these heroic mea-        up through the present that were reported upon in
sures seem to fail time and again. Strongly motivated        open sources. I studied these additional cases from
spies have demonstrated the capacity to successfully         the vantage point of an experienced psychiatrist. I
discern the seams between the most well thought out          also had the advantage of my familiarity with these
protective measures—and have insidiously slipped             kinds of cases based on my intensive exposure to the
right through.                                               insider spies I met with personally. Psychological pat-
      The intelligence community is no different from        terns became apparent to me that might have escaped
other domains in this respect. Firms in the private          notice by others not similarly trained or experienced.
sector, such as Microsoft, have tried to protect their       The ideas presented here spring from these combined
products from the depredations of hackers, but despite       sources. I will put forward here a new paradigm for
their enormous resources seem to be fighting a losing        better understanding the minds of insider spies.
war. This reminds us that attention needs to be mainly             For the purposes of this discussion, I will discuss
focused on the workings of the mind of the insider spy.      the relevant issues from the perspective of an invented
      And yet the mind of the insider spy remains            composite insider spy. This will permit clarification
obscure. While many studies have focused on trying           of key observations while at the same time avoiding
to understand what makes the mind of the insider spy         problems related to confidentiality.
tick, progress in this understanding has been slow,                The new paradigm will incorporate three key idea
and making good use of it has not been particularly          clusters: the core psychology of the insider spy; the
successful. Efforts at predicting who will turn traitor      ten life stages of the insider spy; and the existential
have turned out to be mostly blind alleys. The dirty         dilemmas of the insider spy.
little secret of spy detection has been that, almost               Of course, the psychology proposed here does
always, insider spies have been revealed only when           not encompass all insider spies without exception. For
someone from the “other side” comes across bearing           example, there are a number of insider spies who seem
gifts of information to prove their bona fides. If we were   to hark back to the ideological spies of the thirties
able to develop an improved understanding of insider         and forties, and there are still other anomalous cases
spy psychology, we would have better chances of devis-       that come to mind. Even taking into account these
ing countermeasures that could succeed. This would           exceptional cases, I believe that probing into them
represent just good intelligence practice applied to         more deeply would reveal layers that would roughly
                                                             correspond to the ideas I will present here.

Page 98                          Intelligencer: Journal of U.S. Intelligence Studies                            Fall 2008
Case 1:20-cr-00193-CMH Document 47-2 Filed 05/07/21 Page 3 of 9 PageID# 388


                                                                      Growing up is not easy for most of us. We all face
    THE CORE PSYCHOLOGY OF THE
                                                                less than optimal experiences along the way, such as
            INSIDER SPY
                                                                a harsh or absent father, a critical or moody mother,
                                                                mean siblings, academic troubles, health problems,
       An intolerable sense of personal failure, as privately   and love relationships that end hurtfully. While these
   defined by that person.                                      negative experiences may scar and sensitize us, they
                                                                do not necessarily damage us forever or predict for
      While another observer might appraise the life            certain later failure. In fact, they may plant an abiding
of the person in question as having been a very tough           drive for surmounting adversity, or an ambition to fix
story indeed—but still not that bad—the observer’s              life’s inequities and set the world right, or they may
appraisal does not count for anything. Only the                 light a fire in the belly for proving that we are actually
opinion of the person in question matters. The only             smart, competent, and successful—no matter what
meaningful fact is whether the prospective insider spy          others may have thought of us.
feels like a failure to the point of it being intolerable             If having gone through a tough childhood reliably
for him. Even so, few in this group will decide to turn         ruined chances for later achievement in life, and also
traitor. What turns out to be key is how this intolerable       predicted a likely turn towards insider spying, perhaps
sense of personal failure gets managed. Almost always,          the vast majority of the entire intelligence, law enforce-
this is a state of mind based on male psychology. Over          ment and defense communities would have to be let
95% of insider spies are males. Injuries to male pride          go. Clearly, this makes no sense. While experiences
and ego are at the root of most cases of insider spying.        can be truly hurtful and sensitizing, much more must
Further comments on gender differences will follow.             happen later to tip the scales towards a decision to spy.

                                                                Stage Two: The Stress/Spiral Stage
      T HE T EN LIFE S TAGES OF T HE                                  Entering the adult years brings more complex
               INSIDER SPY                                      and demanding challenges. Now we tend to compare
                                                                ourselves to others, while also facing up to our own
     The idea of Life Stages takes a dynamic rather             expectations of ourselves. We all learn that natural
than a static view of what makes for insider spying. A          gifts and talents alone do not result in sure success.
dynamic, evolving view gets away from mainstream                Much of how it goes depends as much on external
explanations that insider spies are born bad, or that a         forces and blind luck. And for some unfortunates,
fixed personality type will predict for insider spying.         the going can get very tough. The bell-shaped curve
Thus, the usual suspects of insider spy motivations,            of life is merciless. At one end of the curve, the good
those based on greed, sociopathy, ideology, ego and             end, live the fortunate few for whom everything falls
arrogance, are held as less important than the unfold-          into place like ripe fruit, everything they touch turns
ing of the movie of a person’s life.                            to gold. At the other end—the bad end—just the oppo-
     As the movie unfolds, things happen to the main            site happens. Here live the unfortunate few for whom
character, some good and some bad. Drama gets                   nothing goes right. Given a large enough population,
added when adversities, stresses, challenges and dis-           say a government agency, it becomes a statistical
appointments pile up in excess. Some of these adverse           likelihood that a small and very unlucky minority will
developments are due to poor personal choices.                  experience the worst calamities of the bad end of the
Perhaps more of them are due to sheer bad luck. Will            bell-shaped curve.
the main character manage to survive and triumph                      Adding further injury, the coincidental timing of
despite all the threats and pitfalls? Or will he stumble        life’s hard knocks can really pile on, making it even
or fall? Thus, I favor the argument: insider spies are          worse, a situation I call a psychological perfect storm. Even
not born—they’re made. What is crucial is what befalls          the strongest can waver in such a storm. We all like
them during the course and arc of their lives. We will          to think we could weather anything that comes our
consider each of the ten life stages of insider spies in        way. But try adding impending financial bankruptcy,
turn. (Please refer to the accompanying chart, which            severe personal health threats, an IRS audit, teenage
maps Inner Tension alongside the Ten Life Stages).              son getting arrested, spouse having an affair, teenage
                                                                daughter getting pregnant—all at the same time—and
Stage One: The Sensitizing Stage                                one can imagine even the strongest person buckling


Fall 2008                            Intelligencer: Journal of U.S. Intelligence Studies                             Page 99
                                      Case 1:20-cr-00193-CMH Document 47-2 Filed 05/07/21 Page 4 of 9 PageID# 389

All Rights Reserved.
with permission.
© 2007, David L. Charney, Reprinted




                            under the pressures. The Biblical Story of Job addresses       include falling in love, and getting into a frenzy about
                            this awful possibility. What adds up to the breaking           buying a car or a house.
                            point for any individual will vary and is probably not               Insurmountable problems call for extreme
                            predictable. Look for the key life setbacks that helped        survival measures, so the psychologically drowning
                            tip over to the decision to spy in the six to twelve           person desperately searches for a miraculous solution.
                            months before the fateful decision gets made to cross          Within his Personal Bubble Psychology, new and danger-
                            over the line.                                                 ous ideas beckon, penetrating the mental storm and
                                                                                           chaos with the alluring promise of fixing at one fell
                            Stage Three: The Crisis/Climax/Resolution Stage                stroke everything that is wrong.
                                  When it gets to be just too much to bear, some                 Alcoholism or even suicide may appear to be the
                            people descend into melt down mode, a mindset of               perfect solutions for those who direct their energies
                            panic, desperation, paralyzing anxiety, altered think-         in an inwardly dark direction. These choices may stir
                            ing, and impaired judgment. In a word, it’s like drown-        up trouble on the job (or even result in death), but do
                            ing. To mentally cope and survive, these people will           not necessarily create serious risk for espionage.
                            resort to various extreme defensive strategies. Many                 However, there are others who will choose to
                            will enter into what I call a Personal Bubble Psychology, in   direct their energies outwardly and take action against
                            which they will view the world in terms that are inter-        others. Returning to the core psychology, an intolerable
                            nally logical, coherent and consistent, but in terms of        sense of personal failure, as privately defined by that person,
                            the real world, also very wrong. Personal Bubble Psychol-      they will need to deny their sense of inner failure and
                            ogy, a private world unto itself, escapes the constraints      prefer to blame and project all their inner sense of bad-
                            of customary logic and judgment and is temporarily             ness outwardly onto others. In effect, they are saying,
                            impenetrable to outside influence and reason. Within           “It’s not me that’s the failure—it’s them.”
                            the bubble, everything makes perfect sense, simple                   Context becomes important here. The prospec-
                            and compelling, and can reach the proportions of an            tive insider spy wants to project all his negative self-
                            epiphany. Common examples that are less pernicious             appraisal, self-disappointment and self-loathing onto

                            Page 100                           Intelligencer: Journal of U.S. Intelligence Studies                             Fall 2008
Case 1:20-cr-00193-CMH Document 47-2 Filed 05/07/21 Page 5 of 9 PageID# 390


local, handy targets. Perhaps he will beat or otherwise     spy: “What was I thinking?”
abuse his wife or children. Or if he works for the                The insider spy can see that bad things did
proverbial Post Office, he could “go postal.” Working       unfairly pile up on him back then—but now he won-
within the intelligence community channels the rage         ders if he really did right the right thing to turn traitor.
and offers an obvious way to get back at the supposed       Thus, his first doubts.
oppressor that did him wrong: he can turn traitor. This           Furthermore, now there is a dawning appre-
usually comes to his mind as an epiphany. The angry         ciation that he is stuck and trapped. With second
prospective insider spy hopes to get back at “them,”        thoughts about having crossed the line, fantasies
eliminate his money worries, relieve pressures of all       crowd his mind about having a conversation with his
kinds, and solve everything in one brilliant plan.          handler to explain that it was all a terrible mistake.
     And so the typical insider spy is not so much          After further thought, he rules out that option. It
recruited by the skill of a hostile service intelligence    would be like trying to get out of an arrangement with
officer but is rather self-recruited. Some insider spies    the Mafia. It would be very foolish, perhaps dangerous
have been known to energetically press for recruit-         even to try.
ment against the active resistance of the hostile intel-          What about doing the right thing and turning
ligence service they chose to work for. Persevering in      himself in? He could explain that he got overwhelmed
his efforts to overcome the skepticism of the hostile       and then did something very stupid, and could he
service—that fears getting suckered by a controlled         please turn the clock back? On further thought, he
dangle—he will make multiple contacts volunteering          realizes that option is impossible too. This situation
to spy, until he finally gets picked up.                    is what I call Sharks in a Shark Tank. Sharks can swim
                                                            nicely together, but if one of them gets nicked and
Stage Four: The Post-Recruitment Stage                      starts to bleed, all the others will instantly turn to
     This is the honeymoon stage for the newly minted       attack, predators going after prey. Given attitudes
insider spy, and can last for one to several months. He     within the intelligence community, this course is also
feels relief, even euphoria. With his new plan under-       not a viable option, in fact, it’s exceedingly dangerous:
way, everything now is coming together and makes            His career will be over for sure and jail time might be
such good sense. Money worries are calmed. His new          added too, constituting a total disaster not only for
handler seems simpatico, respectful, and also shows         him but also for his innocent family. Bad as things
the good judgment of genuinely appreciating his great       are, better to leave things alone, keep spying, and
worth. There are plenty of interesting activities to keep   hope for the best.
the novice insider spy quite busy, such as learning new           Now, he is dealing with two failures. His first
tradecraft, and classified documents for him to steal       failure was being unable to manage his life during
and pass along to the other side. There is so much more     the time of crisis before he turned traitor. Now, being
to his life now than his boring old day job.                stuck and trapped, an existential black hole, what is
                                                            he to make of being no longer in full charge of his
Stage Five: The Remorse/Morning After Stage                 own life? Is that not a second failure added to his first?
                                                                  This appreciation of stuckness leads to the conver-
     No crisis lasts forever, by definition. Any crisis
                                                            gence of psychologies that unites most insider spies.
and its associated reverberations will eventually
                                                            While the individual psychologies of insider spies
settle down. The insider spy now has a chance to
                                                            and the specifics of their unique life stories may have
pause for reflection. His perspective will change as it
                                                            varied up to this point, these details no longer matter.
becomes clearer what really happened to him during
                                                            All insider spies now come to realize they are all in
the course of his recent horrible crisis, and a kind of
                                                            the same boat: stuck and trapped. Feeling stuck and
Buyer’s Remorse can set in. His original decision to
                                                            trapped feels terrible, like being a bug pinned to a
spy occurred under intense pressure cooker condi-
                                                            mat in a display case, robbing them of basic dignity
tions, but his Remorse Stage can linger as a protracted,
                                                            and pride. They no longer are the captains of their
agonizing struggle. As the old saying goes: Act in
                                                            own lives.
haste, repent at leisure.
     Personal Bubble Psychology abruptly terminates
                                                            Stage Six: The Active Spy Career Stage
when rude reality punctures the bubble. The defining
statement that retrospectively characterizes Personal           Resigned to trying to survive his messy existence,
Bubble Psychology will now enter the mind of the insider    occasionally punctuated by moments of excitement,


Fall 2008                        Intelligencer: Journal of U.S. Intelligence Studies                           Page 101
     Case 1:20-cr-00193-CMH Document 47-2 Filed 05/07/21 Page 6 of 9 PageID# 391


challenge, and attempts at professionalism in the             other stresses pile up again. Like an alcoholic, he
conduct of his “moonlighting job,” the insider spy            goes back to the sauce. Many insider spies, such as
tries to just get on with it. Savoring to some degree his     Robert Hanssen and Earl Pitts, cycled through several
delicious secret life, at times feeling superior for it, he   Dormancy Stages.
is mostly on the road to a life of dreary drudgery. Not
only must he fulfill the requirements of his “day job,”       Stage Eight: The Pre-Arrest Stage
now he must also add on the rigors of his insider spy               This is where unmistakable signs of surveillance
“moonlighting job.”                                           get noticed. Finally, the drama may be coming to its
      And the insider spy must daily put up with the          bad end. As mentioned, this development is almost
mental condition that all humans most dread: uncer-           always because of information carried over from
tainty. He never knows if and when he may be caught.          “the other side.” Later, counterintelligence officers
He must always look over his shoulder and can never           will belittle the sloppy tradecraft exhibited by insider
rest easy. He comes to realize that no matter how             spies at this juncture. However, their observations are
well he perfects his tradecraft, his ultimate survival        probably off the mark, for at this point, the insider spy
depends more on luck than on skill. He cannot avoid           is simply exhausted by the futility of the game. He has
thinking about how other insider spies were blown.            ceased to care about maintaining his tradecraft, and
Almost always it was because someone from “the other          seeing his bad end clearly in sight, he just wants to get
side,” the side he secretly works for, decided to cross       it over with. He will play out this drama to its bitter
over to “our side”—with the damning information               end. As unwelcome as getting caught will be, he will
that disclosed the identities of the insider spies. He        welcome relief from his grinding daily uncertainty.
comes to understand that there is really no protection
from this eventuality. It’s like a time bomb forever          Stage Nine: The Arrest and Post-Arrest Stage
ticking in his ears.
                                                                    Now the trap is sprung. The insider spy gets
      Thus, life becomes an endless nervous wait for
                                                              caught red-handed at the drop site. And out of his
the other shoe to drop. This grinding uncertainty is
                                                              mouth come surly, arrogant remarks and teenager-like
ceaseless and remorseless. Many a criminal subcon-
                                                              bravado and insolence. These are the comments and
sciously chooses to get caught, just to get it over with.
                                                              attitudes that commonly form the basis for making
So much for the glamour of the life of an insider spy.
                                                              sense of insider spy motivation. For example, imme-
                                                              diately upon getting caught, Robert Hanssen said,
Stage Seven: The Dormancy Stage(s)
                                                              “What took you so long?” These comments engender
      From time to time, the insider spy just stops           fury and outrage from within the intelligence and law
spying. He goes to ground, lies fallow, and quits pro-        enforcement communities, as well as from the general
ducing. How perplexing for those who subscribe to the         public. The insider spy’s seeming lack of remorse and
idea that insider spies are simply maliciously driven,        annoying nasty superiority actually covers over some-
robotically single-minded villains. But how logical           thing entirely different.
for Dormancy Stages to occur if the true psychology of              The insider spy is now facing his third failure,
the insider spy incorporates the conflicted dynam-            added to his first two. He could not even succeed as a
ics described above. Life is nasty and brutish for the        spy. He is now revealed to the entire world as a failure
insider spy who has been at it for a few years. He feels      in this aspect of his life as well. It’s like a flashback to
burned out. The supposed solution to his original             his bad old days when he first felt like he was drown-
sense of failure and drowning years ago has trans-            ing. So he spits and fulminates like a teenage rebel
formed into a larger problem than ever before. Like           without a cause, attempting to preserve his reputation,
the Sorcerer’s Apprentice, his vaunted brilliant solution     at least with himself, as a world-class desperado.
for his problems has mutated into a daily nightmare.
Fantasies of escape from this daily dilemma abound.           Stage Ten: The Brooding in Jail Stage
He thinks: “Maybe if I just dial down my productivity,
                                                                   Years go by, at least two or three. His fifteen
perhaps they will forget about me? If I just keep quiet,
                                                              minutes of notorious fame have long since passed.
I’ll go off their radar screen—and then I’ll resume
                                                              Incarcerated for all this time, the insider spy now
my normal everyday life and pretend this never hap-
                                                              broods, and forced by a lack of diversions, he must
pened.”
                                                              face himself for the first time. Gone are his insolence
      Then, either his handler tugs on his leash, or
                                                              and his in-your-face comments, now replaced by more

Page 102                          Intelligencer: Journal of U.S. Intelligence Studies                           Fall 2008
Case 1:20-cr-00193-CMH Document 47-2 Filed 05/07/21 Page 7 of 9 PageID# 392


realistic, sadder but wiser self-observations about the           All insider spies wind up imprisoned by the same
way his life has gone wrong and the consequences of          psychology: Fear of being caught; constant grinding
his poor choices. For example, interviews in print with      uncertainty, waiting for the other shoe to drop; yearn-
Aldrich Ames conveyed such thoughts, and Robert              ings for deliverance and relief; despair and hopeless-
Hanssen expressed similar thoughts of remorse and            ness about the ultimate direction their lives will take.
self-reproach directly to me.
      Surprisingly, the insider spy is rarely truly dedi-
cated to the subversion and destruction of his native                        OTHER FACTORS
land. His beef was always primarily with himself,
and with the local people or institutions that were his
nearby, handy targets. He may actually harbor attach-        Socio-Economic Pyramid
ment and true patriotic feelings towards his country,
                                                                   There are three layers within the pyramid of intel-
however paradoxical and unlikely it may seem. He now
                                                             ligence community personnel that provide guidance
will offer gratuitous advice about how to protect the
                                                             for understanding the nature of the life stresses that
country from the likes of himself, and insightful ideas
                                                             overwhelm prospective insider spies.
about the state of the world. Many of these ideas would
                                                                   At the base of the pyramid, this most densely
be useful contributions—if only the jailed insider spy
                                                             populated layer is composed of enlisted military and
enjoyed the standing to be listened to and taken seri-
                                                             blue-collar civilian employees in technical positions.
ously. This is the final stage, which provides the first
                                                             Their troubling life issues are described well by coun-
real chance to get a balanced understanding of the
                                                             try music lyrics: money woes, mean bosses, women
perplexing life decision of someone who has decided
                                                             who betray trust, and other basic life stresses. They
to turn traitor.
                                                             are less well screened when they enter on duty. While
                                                             numerous, their access to classified materials is more
                                                             limited, but collectively they can pass on to adversaries
THE EXISTENTIAL DILEMMAS OF THE                              a voluminous amount of classified material, so insider
          INSIDER SPY                                        spies from this layer can be very dangerous.
                                                                   The middle layer, less numerous, is composed of
     Failure upon failure                                    scientific, technical, engineering, white-collar types,
     For a man, maintaining a stable sense of                from within the military branches as well as the civil-
     personal worth is key. However, the insider             ian agencies. They enjoy greater accesses to classified
     spy experiences three tremendous losses: He             materials. They are college graduates and their life
     suffers two failures before getting caught:             problems tend to be the “mid-life crises” more typical
     His first failure was his inability to success-         of the middle class.
     fully navigate his own life; his second failure               The topmost layer, smallest in number, is com-
     was discovering that his best attempt to solve          posed of the most highly screened professional intel-
     his worst life crisis turned out to be a pathetic       ligence officers. They enjoy the highest accesses and
     delusion, as he is now merely a puppet on               are privy to all-source intelligence. They represent the
     the string of his handler. His third and very           greatest threats if they decide to turn traitor, since
     public failure is that he could not even suc-           they can disclose a great range of high-level strategic
     ceed at being an insider spy.                           secrets. Their individual psychologies are more idio-
                                                             syncratic and tend to be based on affronts to personal
Stuckness                                                    and professional pride.
      This refers to the insider spy’s condition of being
in a state of paralysis, unable to steer the course of       Gender Differences
his own life. Caught between equally strong forces                 Insider spies are mostly males, but there are
tugging in opposite directions, the net result is stuck-     the occasional women too. The Core Psychology still
ness. This unhappy state of loss of control over his         applies but in a somewhat different way. Nearly all
life undermines the insider spy’s most fundamental           humans value two concerns at the top of the list of
bedrock of pride as a man.                                   what everyone cares about: Career success (including
                                                             financial), and intimate relationships. On average,
Convergence of psychology                                    which of these two concerns holds the top position

Fall 2008                         Intelligencer: Journal of U.S. Intelligence Studies                        Page 103
     Case 1:20-cr-00193-CMH Document 47-2 Filed 05/07/21 Page 8 of 9 PageID# 393


varies by gender. For men, career success tends to edge     gathering voluminous demographic data, psycho-
out intimate relationships. For women, the reverse          logical testing and interviews, to assemble a detailed
tends to hold true. Of course, this generalization is not   accounting of the many disparate factors that seem
etched in stone, and many exceptions do exist. This         to stand out as common factors. This has succeeded
paper emphasizes male psychology simply because             in painting an impressionistic picture of a group that
over 95% of insider spies are male. When women              numbers approximately 150 insider spies, consti-
slip into becoming insider spies, it’s often because        tuting a very useful body of information. But these
of doubts about their worth as women, attractive to         approaches also have methodological limitations
the opposite sex. Hostile intelligence services have        since the formal instruments that were used can only
traditionally targeted women who seem vulnerable            go so far in digging beneath the surface of things to
because of their loneliness. East German spy services       discern deeper psychological roots. Also, the length
used male “Ravens” to target female secretaries quite       of study of each subject seems to have been limited,
successfully.                                               which gets in the way of the chance to develop an in-
                                                            depth personal relationship over an extended period of
Current Understanding and Practices                         time. As a result, more subtle and deeper psychological
      Conventional approaches to solving the problem        dynamics do not get surfaced and examined. Fur-
of the insider spy have relied on careful screening at      thermore, the information is somewhat undigested.
the time of first hire, follow up background investiga-     There is little in the way of information that tracks the
tions, stringent security practices, and various high       trajectory of the life of the insider spy from before the
tech monitoring schemes.                                    spying started until later.
      Why don’t these current practices work very well?          These studies also lack a coherent overarch-
Intelligence community personnel are sophisticated          ing theory that could provide guidance for novel
enough to realize that revealing details of serious         approaches to halt insider spying. Thus, these studies
life stresses, and the distress that results, is not a      while correct are also incomplete. They point to con-
career-enhancing move. They will conceal as best            clusions that may be overdrawn or disproportional in
they can any evidence of this. And they are good at it.     weight and importance. For example, money is often
Even so, distress can leak out, come to the attention       emphasized as the chief motivating factor. I have
of co-workers or management, and then action can            shown that while money and greed may appear to be
be taken to refer them for appropriate help. These are      true motivations on the surface, deeper analysis points
not the cases of concern. The true cases of concern are     to more complex underlying dynamics. These studies
those individuals who can preserve a calm outward           can direct better profiling of those likely to commit
demeanor while their private life descends into an          espionage, or of those already engaged in it, but they
awful pit. These types will never present themselves        primarily support the current exclusive emphasis on
for help knowing all too well that their careers would      improving the detection strategies described above.
screech to a halt. Out of self-interest and having the
talent for it, they are smart enough to dodge question-     New Directions Proposed
ing that would reveal incriminating matters. Thus, the                                             My work h a s
usual checks are not generally effective.                                                   suggested that fur-
      Attempts to study the problem have been frustrat-                                     ther progress along
ing. There is a dearth of formal official and academic                                      the lines of better
studies of insider spy psychology partly because of                                         profiling and detec-
the lack of easy access to the study material, the spies                                    tion, while useful
themselves. They are incarcerated and out of reach                                          up to a point, faces
to researchers, except for those who work within the                                        limitations due to
intelligence community or for those who work for                        A White Paper       a n i ron l a w: t he
private companies that have been cleared for such                                           Law of Diminishing
                                                                                Proposing A New Policy For
                                                                            Improving National Security By
                                                                        Fixing The Problem of Insider Spies
studies. The two main studies whose conclusions have                                        Returns. Each addi-
                                                                                        David L. Charney, M.D.
                                                                                                 Psychiatrist
been disseminated in a limited way (much of this work                                       tional increment of
remains classified) are Project Slammer and the                                             effort costs more and
PERSEREC studies.                                                                           more, with very little
      These studies have approached the problem by          additional protection to show for it. Every news story


Page 104                         Intelligencer: Journal of U.S. Intelligence Studies                             Fall 2008
Case 1:20-cr-00193-CMH Document 47-2 Filed 05/07/21 Page 9 of 9 PageID# 394


detailing the capture of the latest insider spy seems to           by these spies as an understanding and support-
prove that human ingenuity can trump even the best                 ive figure, which lowers their defensive mindsets,
efforts. Attempts to develop profiles that will predict            providing a truer picture of their inner lives. Many
who will become an insider spy have turned out to be               common assumptions of spy motivation have been
                                                                   brought into question by Dr. Charney’s work. To
blind alleys.
                                                                   further extend his findings, he has been working
      Because my work highlights the long-term                     on a policy White Paper in which he will amplify his
dynamic evolution of the insider spy, it shifts empha-             psychological findings and also propose new and
sis away from pushing for intensified profiling and                perhaps controversial initiatives to better protect
detection strategies. Instead, my work suggests strate-            the country from spying.
gies that favor new and different policies. These new
policies would promote conditions that would make
it less likely for someone to turn to spying in the first
place, long before there’s anything to detect. If already
engaged in spying, new policies are suggested that
make it more likely that insider spies would voluntarily
turn themselves in. A novel way to approach the prob-
lem of insider spying would be to build mechanisms
that create safe exits for troubled insiders before they
start to spy and safe exits for those already engaged
in spying. While there would be difficult tradeoffs
to calculate and manage, these novel approaches to
fixing the problem of insider spies, while currently
neglected in the United States, hold great promise for
making our nation more secure.
      Based upon the material presented here, I will be
proposing a new proactive insider spy management
paradigm called NOIR, which I believe will help dimin-
ish the dangerous threat of insider spying.


   ©2007, David L. Charney, Roundhouse Square. Reprinted with
   permission. All Rights Reserved

                       Dr. Charney is the Founder and
                       Medical Director of Roundhouse
                       Square Psychiatric Center, in
                       Alexandria, Virginia. He has
                       specialized in Anxiety and Mood
                       Disorders, Couples and Family
                       Therapy, as well as Attention
                       Deficit Disorder in adults.
   In addition to his “day job,” he became intimately
   familiar with the Intelligence Community as a Con-
   sultant and Therapist to IC personnel for many years.
   As a result of being at the right place at the right
   time, he had the opportunity to join the defense
   team of his first spy case, Earl Pitts. Building on
   that foundation, Robert Hanssen’s attorney, Plato
   Cacheris, invited Dr. Charney to join his defense
   team, which added a fascinating further dimension
   to his experience.
   With his third spy case, Brian Regan, Dr. Charney’s
   in-depth knowledge of the psychological nuances
   of captured spies is unmatched. As a member of
   their defense teams, Dr. Charney can be received

Fall 2008                            Intelligencer: Journal of U.S. Intelligence Studies                          Page 105
